Citation Nr: 1220311	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from May 1966 to September 1969.  She served on active duty for training (ACDUTRA) in the Army from February 13, 1967 to August 12, 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part denied service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned at an August 2010 Video Conference hearing.  The hearing transcript is of record.  

In March 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The record reflects that in January 2008, prior to the initial adjudication of the claim, the Veteran was provided with the notice required under § 5103.  The Board notes that, even though the letters requested a response within 60 days, they also expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  The Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the January 2008 letter.

The Board notes that all pertinent evidence has been obtained in this case and the Veteran has been given an appropriate VA examination for his bilateral hearing loss disability.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claim.  The Board is also unaware of any such evidence.

The Board remanded the claim in March 2011, to afford the Veteran an examination for his bilateral hearing loss.  The Veteran was afforded a VA examination in April 2011.  The examination provided the information requested in the remand, with regard to the claim for bilateral hearing loss, and in that regard, is adequate for rating purposes.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board concludes that any errors in the notice and the development of the claim by the originating agency were not prejudicial to the Veteran.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Analysis

The Veteran contends that he suffers from bilateral hearing loss and tinnitus as a result of acoustic trauma in basic training in 1967.  

Service treatment records are negative for any evidence of hearing loss for VA compensation purposes.  In this regard, the Board notes that a report of medical examination taken in May 1967 during ACDUTRA includes a note of possible hearing loss.  However, the decibel loss was within normal limits for VA compensation purposes.  A subsequent report of medical examination taken in June 1967 does not include complaints of hearing loss.  Pure tone thresholds for the right ear at that time were normal, and there was only a 5 decibel loss at 500, 1,000, 2,000 and 4,000 hertz.

The Veteran contends that he fired rifles without ear protection on numerous occasions as a participant in a special competitive rifle squad.  He and his wife gave testimony to that effect at the August 2010 Board hearing.  The Veteran's Report of Separation and Record of Service shows that he had a military occupational specialty (MOS) of survey recorder.  However, it also shows that he received an expert rifle badge and bar.  The record also reflects that in April 1971, the Veteran was awarded a commendation by Reserve service officers for participation in a team rifle competition.  Furthermore, in an August 2010 statement, a service comrade, who represented himself as the Veteran's superior officer in charge of a rifle team when the Veteran was a member, reported that he had known about the Veteran's hearing loss for many years, since the 1970's.  Therefore, the Board accepts the Veteran's contention of noise exposure in service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Post-service treatment records show that in September 1969 during Reserve service, the Veteran complained of hearing loss in a report of medical history.  Private treatment records show bilateral hearing loss for VA compensation purposes since March 1996, and the Veteran was most recently diagnosed with bilateral hearing loss again during the April 2011 VA examination discussed below.

In accordance with the Board's March 2011 remand directives, the Veteran was afforded a VA examination in April 2011.  The examiner noted the Veteran's reports of military noise exposure while competing on the rifle team with no hearing protection.  The Veteran also reported vocational noise exposure, including factory work, underwater welding, and running a motorcycle shop with hearing protection in loud environments.  He also reported recreational noise exposure, consisting of shooting with hearing protection.  The examiner diagnosed bilateral moderate to profound sensorineural hearing loss and associated tinnitus.  The examiner opined that the hearing loss and tinnitus were not a result of the Veteran's active military service.  His rationale was that the Veteran's hearing was within normal limits at enlistment in February 1966, at separation in June 1967, and at reenlistment in the Army National Guard in September 1969, with no significant hearing threshold shift between the three audiograms.  He also noted that a May 1967 test showed a slight high frequency shift in hearing that was not present in later tests.  He noted further that although the Veteran reported a significant decrease in hearing while in the National Guard, there was no record of this in the claims file.  There is no contrary medical opinion of record.  

The Veteran's report of a continuity of hearing loss since military service is competent evidence of a continuity of symptomatology.  However, his report must be weighed against the contemporaneous record.  The Veteran first reported such continuity, however, years after service and only in connection with the claim for VA compensation.  In this regard, the Board acknowledges that the Veteran initially filed a claim for service connection in November 1993.  However, this was still approximately 26 years after his discharge.  The first contemporaneous evidence of hearing loss consists of the aforementioned March 1996 private treatment records, which showed bilateral hearing loss.  Furthermore, in addition to his claims of military noise exposure during factory work, underwater welding, and running a motorcycle shop, and noise exposure from recreational shooting, albeit with claimed hearing protection.  Moreover, a VA audiologist who examined the Veteran and reviewed the claims folder in April 2011 has opined that the Veteran's hearing disability is not related to service, and there is no contrary medical opinion of record.  

The Veteran has also submitted lay statements in support of his claim.  In an August 2010 statement and during the Veteran's August 2010 Video hearing, the Veteran's wife reported that the Veteran complained of "screaming" in the ears in July 1967, associated with weapons firing without hearing protection.  She also reported that the Veteran's hearing loss was discovered in 1979, when he had trouble hearing electronic sounds.  The Veteran's service comrade who submitted the aforementioned August 2010 statement indicated that he had known about the Veteran's hearing loss since the 1970's, however, he also noted that he was not sure whether the Veteran had hearing problems prior to leaving the National Guard.

The Veteran is competent to report the symptoms of his disability.  Such symptoms are "observable" symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it would require medical expertise to say that the current hearing loss identified long after service, is the result of in-service noise exposure.  The Veteran, and the other individuals who submitted statements on his behalf, as laypersons, are not qualified to render an opinion concerning the medical cause of his hearing loss.  38 C.F.R. § 3.159(a)(1),(2) (2011).  

Accordingly, the Board concludes that the preponderance of the evidence is against this claim and service connection for bilateral hearing loss on a direct basis is not in order.  The Board also notes that without clinical evidence of manifestation of hearing loss to a compensable degree within a year after discharge, presumptive service connection also is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

It is not in dispute that the Veteran has current tinnitus.  The question is whether the disability is related to service.  The April 2011 examiner opined that the Veteran's tinnitus is not as least as likely as not a result of his active military service.  However, the only rationale he gave was that there is no evidence of tinnitus in the service treatment records, and no record of an onset of tinnitus in the National Guard.  The Board notes that service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d).  The April 2011 examiner did not provide an opinion as to whether the tinnitus identified after service is related to a disease or injury in service.  Accordingly, the Board finds that with regard to the etiology of the Veteran's currently demonstrated tinnitus, the April 2011 VA opinion is inadequate for evaluation purposes.
When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that a remand for a new medical opinion as to the etiology of the Veteran's tinnitus is necessary.  See 38 C.F.R. § 4.2 (2011).
The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who provided the April 2011 VA examination and opinion so that he may determine the etiology of any current tinnitus.

The examiner should review the claims folder, and acknowledge such review in the examination report or in an addendum. 

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more) that any current tinnitus is etiologically related, in whole or in part, to the Veteran's active service.  

The examiner is advised that the Veteran is competent to report in-service injuries and symptoms and that his report of history must be considered in formulating any opinions. 

A rationale should be given for all opinions and conclusions expressed. 

If the examiner who provided the previous examination is unavailable, another medical professional should review the claims folder and provide the necessary opinion and rationale.  An additional examination should be afforded if the new examiner determines that one is necessary.

3.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


